^'
                                   5514-
                                 T lews


    CAugr ofjiflP£ALs


              h-3te.326!8                                 . -k       I    - -' - -i

           ferns 78&iq$- 383?
                                                           ■




                                                                 <-H     « r-,
                                                                 4T*




            Cmstttmml ASll' CM- IQW \



                --^- Am Ia/£/T//k& /a/ fi£&A£hs To TUB A£ot'c Cause
                       u Xa
                          "Me cteKks
                \r /A


                                            or- £iae/cs fae&tds As

   > WOt/10 Line To kfdD(L> \aIho Z AM T6
73 AM& WHfte n &tth XT. Z U/OOU #m£Mr£ tf m
                                \O\r-   ■   i-ioi. rrr:":.! ] r:: 773


                                    « JAN 2O15 PM 5 1




    CM
                         over    of /W
    I




                                                                  P.
         \JAfil
f
                  PS2QS3G3?99